Case: 21-1748    Document: 70    Page: 1   Filed: 12/10/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

 HYUNDAI STEEL COMPANY, SEAH STEEL CORP.,
            NEXTEEL CO., LTD.,
              Plaintiffs-Appellees

                  HUSTEEL CO., LTD.,
                       Plaintiff

                            v.

     UNITED STATES, CALIFORNIA STEEL
 INDUSTRIES, IPSCO TUBULARS INC., MAVERICK
            TUBE CORPORATION,
                  Defendants

           WELSPUN TUBULAR LLC USA,
                Defendant-Appellant
               ______________________

                        2021-1748
                  ______________________

     Appeal from the United States Court of International
 Trade in Nos. 1:18-cv-00169-CRK, 1:18-cv-00173-CRK,
 1:18-cv-00177-CRK, 1:18-cv-00178-CRK, Judge Claire R.
 Kelly.
                 ______________________

                Decided: December 10, 2021
                  ______________________
Case: 21-1748      Document: 70     Page: 2   Filed: 12/10/2021




 2                                HYUNDAI STEEL COMPANY   v. US



    HENRY DAVID ALMOND, Arnold & Porter Kaye Scholer
 LLP, Washington, DC, argued for plaintiff-appellee Hyun-
 dai Steel Company.     Hyundai Steel Company and
 NEXTEEL Co., Ltd. also represented by LESLIE BAILEY,
 KANG WOO LEE, JAEHONG DAVID PARK, DANIEL WILSON.

     JEFFREY M. WINTON, Winton & Chapman PLLC, Wash-
 ington, DC, argued for plaintiff-appellee SeAH Steel Corp.
 Also represented by MICHAEL JOHN CHAPMAN, JOOYOUN
 JEONG, VI MAI.

    ELIZABETH DRAKE, Schagrin Associates, Washington,
 DC, argued for defendant-appellant. Also represented by
 BENJAMIN JACOB BAY, NICHOLAS J. BIRCH, CHRISTOPHER
 CLOUTIER, GEERT M. DE PREST, WILLIAM ALFRED FENNELL,
 LUKE A. MEISNER, KELSEY RULE, ROGER BRIAN SCHAGRIN.
                 ______________________

     Before O’MALLEY, BRYSON, and HUGHES, Circuit Judges.
 BRYSON, Circuit Judge.
     Appellant Welspun Tubular LLC USA appeals from a
 decision of the Court of International Trade (“the Trade
 Court”) regarding an administrative review of an anti-
 dumping duty order on welded line pipe from the Republic
 of Korea. In that review, the Department of Commerce
 found that a “particular market situation” (“PMS”) existed
 in the Korean market for welded line pipe. Based on that
 finding, Commerce made an upward adjustment in its cal-
 culation of the costs of production of the subject welded line
 pipe for the two selected respondents, Hyundai Steel
Case: 21-1748    Document: 70        Page: 3   Filed: 12/10/2021




 HYUNDAI STEEL COMPANY   v. US                               3



 Company and SeAH Steel Corporation, which resulted in
 enhanced antidumping duties. 1
     The Trade Court overturned Commerce’s determina-
 tion on the ground that Commerce was not statutorily au-
 thorized to adjust the exporters’ costs of production to
 account for the existence of a PMS. The court also found
 that Commerce’s determination that a PMS existed in Ko-
 rea was unsupported by substantial evidence. We agree
 with the Trade Court that the 2015 amendments to the an-
 tidumping statute do not authorize Commerce to use the
 existence of a PMS as a basis for adjusting a respondent’s
 costs of production to determine whether a respondent has
 made home market sales below cost. In light of our deci-
 sion on the statutory construction issue, it is unnecessary
 for us to decide whether Commerce’s finding of a PMS was
 supported by substantial evidence.
                                 I
                             A
     The administrative review at issue in this case focused
 on sales of welded line pipe made by Hyundai and SeAH
 between May 22, 2015, and November 30, 2016. After its
 investigation, Commerce issued a preliminary determina-
 tion finding that sales of welded line pipe in the United
 States had been made below “normal value.” Welded Line
 Pipe from Korea: Preliminary Results of Antidumping
 Duty Administrative Review; 2015-2016, 83 Fed. Reg.
 1,023 (Jan. 9, 2018). In determining normal value, Com-
 merce found that a PMS existed in Korea during the review
 period. Based on that finding, Commerce made an upward
 adjustment to the costs of production for both Hyundai and
 SeAH. See id.; Decision Memorandum for the Preliminary


    1    In addition to Hyundai and SeAH, Commerce’s re-
 view also covered 22 respondents who were not specifically
 examined.
Case: 21-1748     Document: 70       Page: 4   Filed: 12/10/2021




 4                                 HYUNDAI STEEL COMPANY   v. US



 Results of the 2015-2016 Administrative Review of the An-
 tidumping Duty Order on Welded Line Pipe from Korea
 (Dep’t Commerce Jan. 9, 2018) (“Preliminary Memo”),
 https://enforcement.trade.gov/frn/summary/korea-south/2
 018-00183-1.pdf. When Commerce issued its final deter-
 mination on July 18, 2018, it continued to apply that up-
 ward adjustment. 2 See Welded Line Pipe from the
 Republic of Korea: Final Results of Antidumping Duty Ad-
 ministrative Review; 2015-2016, 83 Fed. Reg. 33,919 (Dep’t
 Commerce July 18, 2018); Issues and Decision Memoran-
 dum for the Final Results of the 2015-2016 Administrative
 Review of the Antidumping Duty Order on Welded Line
 Pipe, at 23 (Dep’t Commerce July 18, 2018) (“Final Memo”),
 https://enforcement.trade.gov/frn/summary/korea-south/2
 018-15327-1.pdf. Based in part on that upward adjust-
 ment, Commerce found that Hyundai and SeAH were sell-
 ing welded line pipe for less than fair value in the United
 States and therefore assessed antidumping duties against
 them.
                               B
     In general, when Commerce determines whether a
 product is being sold for less than fair value, it must make
 “a fair comparison . . . between the export price or con-
 structed export price and normal value.” 19 U.S.C.
 § 1677b(a). 3 The normal value of merchandise is ordinarily


     2   Commerce subsequently amended its final deter-
 mination to correct for a ministerial error. See Welded Line
 Pipe from the Republic of Korea: Amended Final Results of
 Antidumping Duty Administrative Review; 2015-2016, 83
 Fed. Reg. 39,682 (Aug. 10, 2018). That amendment is not
 relevant to this appeal.
      3  The export price and constructed export price gen-
 erally refer to the price at which the exporter sells the sub-
 ject merchandise to an unaffiliated purchaser in the United
 States, subject to various adjustments. Id. § 1677a(a)–(b).
Case: 21-1748     Document: 70      Page: 5     Filed: 12/10/2021




 HYUNDAI STEEL COMPANY     v. US                               5



 determined by the price at which comparable goods were
 sold in the exporter’s home market during the period of re-
 view. In determining normal value, Commerce looks first
 at home market sales of comparable goods; it may also use
 third-country market sales of comparable goods as the ba-
 sis for normal value if certain conditions are met. See id.
 § 1677b(a)(1)(C). In either case, Commerce is directed to
 exclude sales made below the exporter’s cost of production.
 Id. § 1677b(b)(1). That inquiry is referred to as the “sales-
 below-cost test.” If all market sales in the ordinary course
 of trade 4 fail the sales-below-cost test (i.e., those sales are
 all below the exporter’s cost of production), then Commerce
 may base normal value on the constructed value of the
 goods. 5 Id. However, if there are market sales in the ordi-
 nary course of trade that pass the sales-below-cost test,
 Commerce must use those sales in determining normal


     4   The antidumping statute defines “ordinary course
 of trade” to mean “the conditions and practices which, for a
 reasonable time prior to the exportation of the subject mer-
 chandise, have been normal in the trade under considera-
 tion with respect to merchandise of the same class or kind.”
 19 U.S.C. § 1677(15). It then provides that the following
 sales and transactions, “among others,” are outside the or-
 dinary course of trade: “[s]ales disregarded under section
 1677b(b)(1)”; “[t]ransactions disregarded under section
 1677b(f)(2)”; and “[s]ituations in which the administering
 authority determines that the particular market situation
 prevents a proper comparison with the export price or con-
 structed export price.” Id.
      5  “Constructed value” seeks to approximate the nor-
 mal value by summing the exporter’s cost of production,
 any selling or administrative expenses incurred by the ex-
 porter, profit realized by the exporter on the sale of the
 goods, and any expenses associated with packing the mer-
 chandise for shipment to the United States. 19 U.S.C.
 § 1677b(e).
Case: 21-1748      Document: 70      Page: 6     Filed: 12/10/2021




 6                                HYUNDAI STEEL COMPANY      v. US



 value unless it makes one of a few specified findings, such
 as that a PMS “prevents a proper comparison with the ex-
 port price or constructed export price.”                       Id.
 § 1677b(a)(1)(B)(ii)(III); see also id. § 1677b(a)(1)(C)(iii). 6

     Here, Commerce based Hyundai’s normal value on
 home market sales and SeAH’s normal value on third-
 country sales. Preliminary Memo at 15 (discussing Hyun-
 dai); J.A. 27 (discussing SeAH). Accordingly, Commerce
 applied the sales-below-cost test to determine which of
 those sales should be included in the normal value calcula-
 tion. See Preliminary Memo at 21. With respect to both
 respondents, Commerce calculated normal value using the
 respondents’ market sales above the cost of production, as
 provided in section 1677b(b). To determine the dumping
 margins that are now before the court, Commerce did not
 calculate either respondent’s normal value using the con-
 structed value provision, section 1677b(e). 7
      Section 1677b(b)(3) sets forth a specific methodology
 for calculating the cost of production for a particular prod-
 uct for purposes of the sales-below-cost test:




     6    In the principal opinion below, Judge Kelly re-
 viewed in some detail the complex statutory scheme gov-
 erning Commerce’s determination whether merchandise is
 sold at less than fair value. Husteel Co. v. United States,
 426 F. Supp. 3d 1376, 1383–87 (Ct. Int'l Trade 2020). In
 light of her discussion, we have provided only a brief sum-
 mary of that scheme.
     7    In its first final determination, Commerce calcu-
 lated SeAH’s normal value using constructed value. Final
 Memo at 46. Commerce subsequently altered its calcula-
 tion of SeAH’s normal value to use SeAH’s third country
 sales, and those sales form the basis for the dumping mar-
 gins at issue in this appeal. J.A. 27.
Case: 21-1748    Document: 70     Page: 7    Filed: 12/10/2021




 HYUNDAI STEEL COMPANY   v. US                              7



    For purposes of this part, the cost of production
    shall be an amount equal to the sum of—
    (A) the cost of materials and of fabrication or other
    processing of any kind employed in producing the
    foreign like product, during a period which would
    ordinarily permit the production of that foreign like
    product in the ordinary course of business;
    (B) an amount for selling, general, and administra-
    tive expenses based on actual data pertaining to
    production and sales of the foreign like product by
    the exporter in question; and
    (C) the cost of all containers and coverings of what-
    ever nature, and all other expenses incidental to
    placing the foreign like product in condition packed
    ready for shipment.
 19 U.S.C. § 1677b(b)(3). Section 1677b(e) contains a simi-
 lar methodology for calculating the constructed value of a
 product, although constructed value also includes an
 amount for profits. Id. § 1677b(e).
      In 2015, Congress enacted the Trade Preferences Ex-
 tension Act (“TPEA”), which amended the constructed
 value calculation statute, section 1677b(e), to include the
 following proviso:
    [I]f a particular market situation exists such that
    the cost of materials and fabrication or other pro-
    cessing of any kind does not accurately reflect the
    cost of production in the ordinary course of trade,
    the administering authority may use another cal-
    culation methodology under this part or any other
    calculation methodology.
 Trade Preferences Extension Act of 2015, Pub. L. No.
 114-27, § 504, 129 Stat. 362, 385 (2015); see also 19 U.S.C.
 § 1677b(e). Thus, the TPEA enabled Commerce to adjust
Case: 21-1748    Document: 70      Page: 8    Filed: 12/10/2021




 8                              HYUNDAI STEEL COMPANY    v. US



 the calculation methodology for determining constructed
 value when it finds that a PMS exists.
      In its final determination, Commerce found that a par-
 ticular market situation existed with respect to hot-rolled
 coil (“HRC”) and electricity, key inputs in the production of
 welded line pipe. Final Memo at 13–14. Specifically, Com-
 merce identified four factors that collectively impacted the
 cost of production of welded line pipe: (1) Korean govern-
 ment subsidies of Korean steel producers, including HRC
 producers; (2) overcapacity in Chinese steel production,
 which put downward pressure on Korean domestic HRC
 prices, (3) “strategic alliances” among companies in the Ko-
 rean steel industry that resulted in favorable HRC prices
 to some domestic Korean producers; and (4) “government
 involvement in the Korean electricity market.” Id. Com-
 merce was able to quantify only the first factor, the Korean
 HRC subsidies. Commerce used that factor to adjust
 Hyundai’s and SeAH’s costs of production when conducting
 the sales-below-cost test. Id. at 23–24.
      In support of its adjustment to the respondents’ costs
 of production for purposes of the sales-below-cost test,
 Commerce relied on the amendment to section 1677b(e),
 which allows for an adjustment to constructed value, to jus-
 tify its use of an adjustment to Hyundai’s and SeAH’s costs
 of production. Commerce explained:
     Section 504 of the TPEA added the concept of “par-
     ticular market situation” in the definition of the
     term “ordinary course of trade,” for purposes of
     [constructed value] under section 773(e) of the Tar-
     iff Act of 1930, as amended (the Act), and through
     these provisions for purposes of the [costs of pro-
     duction] under section 773(b)(3) of the Act.
 Id. at 12.
Case: 21-1748     Document: 70     Page: 9    Filed: 12/10/2021




 HYUNDAI STEEL COMPANY    v. US                              9



                               C
     Four Korean respondents, including Hyundai and
 SeAH, filed an action in the Trade Court challenging Com-
 merce’s final determination. Their challenge focused
 mainly on Commerce’s determination that a PMS existed
 and Commerce’s consequent adjustment to the respond-
 ents’ costs of production. After briefing and argument, the
 Trade Court held that the antidumping statute did not per-
 mit Commerce to use PMS as a basis for making an adjust-
 ment to the respondents’ costs of production and remanded
 the matter to Commerce. Husteel, 426 F. Supp. 3d 1376,
 1389 (Ct. Int'l Trade 2020).
     After explaining in detail the various ways in which the
 antidumping statute authorizes Commerce to calculate
 normal value and to conduct a comparison between normal
 value and export price (or constructed export price), the
 Trade Court held that, in this case, “Commerce chose a
 path not permitted by the statutory scheme.” Id. at 1387.
 In particular, the court explained, “Commerce misappro-
 priated the language of 19 U.S.C. § 1677b(e), which pro-
 vides that when using constructed value, Commerce may
 use any reasonable calculation method if it finds a PMS af-
 fected the [cost of production].” Id.
     The Trade Court focused on Commerce’s statement
 that the TPEA had added the concept of “particular market
 situation” in the definition of “ordinary course of trade” for
 purposes of constructed value under section 1677b(e), and
 “through these provisions” for purposes of the cost of pro-
 duction and the sales-below-cost test under section 1677(b).
 The court rejected Commerce’s position and concluded that
 “there is nothing in the statutory scheme which can be read
 to grant Commerce the authority to modify the [sales-be-
 low-cost] test to account for a PMS.” Id. The court there-
 fore remanded the matter to Commerce for further
 proceedings consistent with the court’s ruling.
Case: 21-1748    Document: 70       Page: 10   Filed: 12/10/2021




 10                                HYUNDAI STEEL COMPANY   v. US



      On remand, Commerce acquiesced in the court’s ruling
 on the PMS issue under protest. A second proceeding be-
 fore the Trade Court and a second remand followed, ad-
 dressing issues not relevant to this appeal. Husteel Co. v.
 United States, 463 F. Supp. 3d 1334 (Ct. Int’l Trade 2020).
 Following that remand, the Trade Court entered judgment
 on Commerce’s determination of antidumping duties, as re-
 vised in accordance with the court’s remand orders. Hus-
 teel Co. v. United States, 494 F. Supp. 3d 1287 (Ct. Int’l
 Trade 2021). 8
                               II
     In this appeal, Welspun argues that Commerce reason-
 ably interpreted the antidumping statute and was there-
 fore justified in adjusting Hyundai’s and SeAH’s costs of
 production to account for a PMS.
                               A
     We have held that when Commerce interprets statutes
 in the course of antidumping proceedings, those interpre-
 tations are entitled to deference under the Chevron doc-
 trine. Pesquera Mares Australes Ltda. v. United States,
 266 F.3d 1372, 1382 (Fed. Cir. 2001) (“[S]tatutory interpre-
 tations articulated by Commerce during its antidumping


      8   Like Judge Kelly in this case, the other judges of
 the Trade Court who have addressed the PMS issue have
 all held that, for purposes of the sales-below-cost test, Com-
 merce is not authorized to make adjustments to a respond-
 ent’s costs of production to account for a PMS. See, e.g.,
 Saha Thai Steel Pipe Pub. Co. v. United States, 422 F.
 Supp. 3d 1363, 1369–70 (Ct. Int’l Trade 2019) (Choe-
 Groves, J.); Borusan Mannesmann Boru Sanayi ve Ticaret
 A.Ş. v. United States, 426 F. Supp. 3d 1395, 1411–12 (Ct.
 Int’l Trade 2020) (Restani, J.); Dong-A Steel Co. v. United
 States, 475 F. Supp. 3d 1317, 1337–41 (Ct. Int’l Trade 2020)
 (Katzmann, J.).
Case: 21-1748    Document: 70      Page: 11    Filed: 12/10/2021




 HYUNDAI STEEL COMPANY    v. US                             11



 proceedings are entitled to judicial deference under Chev-
 ron.”); see generally Chevron, U.S.A., Inc. v. Nat. Res. Def.
 Council, Inc., 467 U.S. 837, 842–43 (1984).
      When evaluating an agency’s interpretation of a stat-
 ute under Chevron, we must first determine “whether Con-
 gress has directly spoken to the precise question at issue.”
 Chevron, 467 U.S. at 842. If the statute is unambiguous,
 courts “must give effect to the unambiguously expressed
 intent of Congress.” Id. at 843. However, “[i]f the statute
 is silent or ambiguous with respect to the specific issue, the
 question for the court is whether the agency’s answer is
 based on a permissible construction of the statute.” Id.
     Step one of the Chevron analysis requires us to deter-
 mine whether Congress has expressed an unambiguous in-
 tent “using the traditional tools of statutory construction.”
 Atilano v. McDonough, 12 F.4th 1375, 1380 (Fed. Cir.
 2021); Timex, V.I., Inc. v. United States, 157 F.3d 879, 882
 (Fed. Cir. 1998); see Chevron, 467 U.S. at 843 n.9. Com-
 merce has interpreted the 2015 amendment to section
 1677b(e) to permit an adjustment to a respondent’s costs of
 production. In view of the text and structure of the anti-
 dumping statute, as amended by the TPEA, we disagree
 with Commerce’s interpretation of the statute, and for the
 reasons set forth below, we hold that Commerce’s interpre-
 tation fails at Chevron step one.
                               B
     The structure of section 1677b, as amended by the
 TPEA, clearly indicates that Congress intended to limit
 PMS adjustments to calculations pursuant to the “con-
 structed value” subsection, 19 U.S.C. § 1677b(e), and not to
 authorize Commerce to make such adjustments pursuant
 to the “cost of production” subsection, id. § 1677b(b).
      To begin with, the provisions governing the calculation
 of “cost of production” and “constructed value” contain sim-
 ilar language but are delineated separately. See 19 U.S.C.
Case: 21-1748    Document: 70      Page: 12    Filed: 12/10/2021




 12                             HYUNDAI STEEL COMPANY     v. US



 § 1677b(b)(3) (cost of production); id. § 1677b(e) (con-
 structed value). Yet the TPEA amendment that allowed
 the use of a different calculation methodology if a PMS ex-
 ists “such that the cost of materials and fabrication or other
 processing of any kind does not accurately reflect the cost
 of production in the ordinary course of trade,” TPEA
 § 504(c), was made to the constructed value subsection, not
 to the cost of production subsection. If Congress had in-
 tended to allow a PMS adjustment to be made when calcu-
 lating the cost of production for purposes of applying the
 sales-below-cost test, it presumably would have amended
 the cost of production subsection as well as the constructed
 value subsection. But it did not.
     The Supreme Court has observed that, where “Con-
 gress includes particular language in one section of a stat-
 ute but omits it in another section of the same Act, it is
 generally presumed that Congress acts intentionally and
 purposely in the disparate inclusion or exclusion.” Russello
 v. United States, 464 U.S. 16, 23 (1983) (internal quotation
 marks omitted); see also Babb v. Wilkie, 140 S. Ct. 1168,
 1177 (2020); Ad Hoc Shrimp Trade Action Comm. v. United
 States, 802 F.3d 1339, 1350–51 (Fed. Cir. 2015); Ad Hoc
 Comm. of AZ-NM-TX-FL Producers of Gray Portland Ce-
 ment v. United States, 13 F.3d 398, 401–02 (Fed. Cir. 1994).
 Because Congress amended section 1677b(e) to allow for a
 PMS adjustment, but did not amend section 1677b(b), it is
 reasonable to infer that Congress intended for the PMS ad-
 justment to be available for calculations of constructed
 value, but not for calculations of the cost of production. 9



      9  Welspun objects to this line of reasoning as an im-
 proper application of the canon of statutory construction
 referred to as expressio unius est exclusio alterius. Welspun
 notes that courts have been hesitant to rely on that canon
 in the administrative law context. See, e.g., Cheney R. Co.
 v. Interstate Com. Comm’n, 902 F.2d 66, 68–69 (D.C. Cir.
Case: 21-1748    Document: 70      Page: 13     Filed: 12/10/2021




 HYUNDAI STEEL COMPANY    v. US                              13



     That inference is reinforced by the limiting language of
 Congress’s amendment to section 1677b(e). The proviso
 that allows for an adjustment to constructed value to ac-
 count for a PMS is explicitly limited to being used “[f]or
 purposes of paragraph (1)” of section 1677b(e). 19 U.S.C.
 § 1677b(e). Section 1677b(e)(1) instructs Commerce to in-
 clude in its calculation of constructed value “the cost of ma-
 terials and fabrication or other processing of any kind
 employed in producing the merchandise.” Thus, the pro-
 viso allowing for a PMS adjustment to constructed value is
 explicitly limited to one portion of the constructed value
 calculation. The limiting phrase “[f]or purposes of para-
 graph (1)” strongly suggests that Congress intended for the
 adjustment to be limited not only to section 1677b(e), but
 also specifically to a single paragraph within that section.
      Other amendments made to section 1677b by the
 TPEA provide further support for the Trade Court’s con-
 struction of the antidumping statute. The TPEA amended
 the definition of “ordinary course of trade” to include “[s]it-
 uations in which the administering authority determines
 that the particular market situation prevents a proper
 comparison with the export price or constructed export
 price.” 19 U.S.C. § 1677(15). At the same time, the TPEA
 changed the language of the last clause of section
 1677b(e)(1), which describes the cost-of-materials compo-
 nent of the constructed value calculation. Before the
 TPEA, that clause referred to the cost of materials that
 would ordinarily permit the production of the merchandise
 “in the ordinary course of business.” The TPEA amended
 that clause to refer to the cost of materials that would



 1990). Our analysis, however, does not rest solely, or even
 primarily, on the expressio unius canon. To the extent that
 canon is applicable, it merely reinforces the natural conclu-
 sions that can be drawn from the text and structure of the
 antidumping statute and the TPEA amendments.
Case: 21-1748    Document: 70      Page: 14    Filed: 12/10/2021




 14                             HYUNDAI STEEL COMPANY     v. US



 ordinarily permit the production of the merchandise “in the
 ordinary course of trade.”
     That change provided a clear link between section
 1677b(e) and section 1677(15). Yet the TPEA made no such
 change to the last clause of section 1677b(b)(3), the parallel
 provision of the cost of production subsection. That clause
 continues to refer to the cost of materials that would ordi-
 narily permit the production of the merchandise “in the or-
 dinary course of business.”        Thus, while the TPEA
 amendment to section 1677(15) linked the constructed
 value subsection with “situations in which the administer-
 ing authority determines that the particular market situa-
 tion prevents a proper comparison with the export price or
 the constructed export price,” id. § 1677(15), the amend-
 ment established no such link with the cost of production
 subsection.
     Welspun argues that the antidumping statute must be
 regarded as ambiguous with regard to the issue before the
 court because it is silent as to whether, for purposes of the
 sales-below-cost test, Commerce may adjust costs of pro-
 duction to account for a PMS. We disagree. It is true that
 the antidumping statute does not explicitly prohibit adjust-
 ing the costs of production because of a PMS. But Con-
 gress’s failure to expressly forbid the use of cost-of-
 production adjustments based on a PMS does not authorize
 Commerce to make such adjustments. To the contrary,
 “the absence of a statutory prohibition cannot be the source
 of agency authority.” FAG Italia S.P.A. v. United States,
 291 F.3d 806, 816 (Fed. Cir. 2002); see also Ry. Lab. Execu-
 tives’ Ass’n v. Nat’l Mediation Bd., 29 F.3d 655, 659
 (D.C. Cir.) (en banc) (refusing to “presume a delegation of
 power from Congress absent an express withholding of
 such power” (emphasis omitted)), amended, 38 F.3d 1224
 (D.C. Cir. 1994).
     For a statute to be considered silent under Chevron
 step one, there must be a “gap left, implicitly or explicitly,
Case: 21-1748    Document: 70     Page: 15    Filed: 12/10/2021




 HYUNDAI STEEL COMPANY   v. US                             15



 by Congress” that Commerce is entitled to fill. Chevron,
 467 U.S. at 815; see also Carcieri v. Salazar, 555 U.S. 379,
 391 (2009) (refusing to give Chevron deference to an agency
 interpretation of a statute where Congress “left no gap in
 [the statute] for the agency to fill”). In enacting the TPEA,
 Congress did not leave a gap for Commerce to fill with re-
 gard to adjusting the costs of production. Rather, Congress
 simply and unambiguously allowed for a PMS adjustment
 to constructed value but not to the costs of production for
 purposes of the sales-below-cost test. Because Congress
 left no statutory gap for Commerce to fill, Commerce may
 not apply a PMS adjustment to the calculation of costs of
 production under the sales-below-cost test, but “must give
 effect to the unambiguously expressed intent of Congress”
 not to allow such an adjustment. See Chevron, 467 U.S. at
 843.
     Welspun also argues that the legislative history of the
 TPEA indicates that the statute is at least ambiguous. For
 support, Welspun cites three statements from the legisla-
 tive history: First, the Senate Report on the TPEA noted
 that the amendments to section 1677b were designed to
 give Commerce “flexibility in calculating a duty that is not
 based on distorted pricing or costs.” S. Rep. No. 114-45 at
 37 (2015). Second, during the House debate on the TPEA,
 Representative Patrick Meehan noted that the bill “gives
 Commerce the kind of discretion to be able to look at the
 facts and to take recalcitrant countries and hold them ac-
 countable by creating what is accurate.” 161 Cong. Rec.
 H4655, H4690 (daily ed. June 25, 2015). Third, Senator
 Sherrod Brown noted that his proposed Level the Playing
 Field Act, which served as the basis for some of the TPEA’s
 provisions, was designed in part to address distorted pro-
 duction costs in the Korean pipe industry. See 161 Cong.
 Rec. S2897, S2900 (daily ed. May 14, 2015).
     Those statements are all very general in scope, and
 none specifically addresses adjusting either constructed
 value or the costs of production to account for a PMS. As a
Case: 21-1748    Document: 70     Page: 16    Filed: 12/10/2021




 16                             HYUNDAI STEEL COMPANY    v. US



 result, we are unpersuaded that the legislative history in-
 dicates any intent on the part of Congress to leave a gap
 regarding the use of a PMS adjustment in the calculation
 of an exporter’s costs of production for purposes of the
 sales-below-cost test.
     Finally, Welspun argues that limiting the use of a PMS
 adjustment to calculations of constructed value would lead
 to “absurd” results. Specifically, Welspun argues that, “[i]f
 Commerce were not to make a PMS adjustment, certain
 sales that would have otherwise been disregarded under
 the sales-below-cost test would remain in the normal value
 based on the unadjusted effect of PMS-distorted transac-
 tions or costs.” Appellant’s Reply Br. 21. The problem,
 Welspun argues, is that “[t]he inclusion of such sales in
 normal value would contravene the general mandate that
 normal value must be calculated so as to permit a fair or
 proper comparison with the export price or constructed ex-
 port price.” Id. We disagree that the statute necessarily
 leads to that result.
     When Commerce determines normal value, it may de-
 part from using home-market sales if it finds that a “par-
 ticular market situation in the exporting country does not
 permit a proper comparison with the export price or con-
 structed export price.” 19 U.S.C. § 1677b(a)(1)(C)(iii); see
 also id. § 1677b(a)(1)(B)(ii)(III) (providing a similar mech-
 anism for excluding third-country sales). Although Com-
 merce must make a slightly different finding from that
 described in section 1677b(e) to trigger those provisions, 10


 10  The PMS provisions in section 1677b(a)(1) require a
 finding that a PMS exists such that there cannot be “a
 proper comparison with the export price or constructed ex-
 port price.” 19 U.S.C. § 1677b(a)(1)(C)(iii). By contrast,
 under section 1677b(e), Commerce may adjust constructed
 value when a PMS exists “such that the cost of materials
 and fabrication or other processing of any kind does not
Case: 21-1748    Document: 70       Page: 17   Filed: 12/10/2021




 HYUNDAI STEEL COMPANY   v. US                             17



 it is not the case that under the Trade Court’s construction
 of the statute Commerce is powerless to address home-
 market sales that are affected by a PMS yet still pass the
 sales-below-cost test. To the contrary, section 1677b(a)(1)
 specifically gives Commerce the tools to ensure “a proper
 comparison with the export price.” 11              19 U.S.C.
 § 1677b(a)(1)(C)(iii). In short, neither the text of the TPEA
 amendments nor the legislative history of the statute sup-
 ports Welspun’s proposed construction of the statute, and
 the construction adopted by the Trade Court does not have
 the perverse consequences that Welspun claims.
                              III
     Apart from its reliance on the 2015 TPEA amendments
 to support Commerce’s interpretation of section 1677b(e),
 Welspun points to subsection (f)(1)(A) of section 1677b as a
 separate basis to support the application of a PMS adjust-
 ment to the respondents’ costs of production. In Welspun’s


 accurately reflect the cost of production in the ordinary
 course of trade.” Id. § 1677b(e). These are different stand-
 ards, so in order to trigger the provisions in 1677b(a)(1),
 Commerce would need to find that the PMS prevents a
 proper comparison to the export price, not just that the ex-
 porter’s actual costs do not accurately reflect the costs of
 production.
     11  The Trade Court added that its construction of the
 TPEA amendments is not illogical. The court explained
 that “[a] PMS that affects costs of production would pre-
 sumably affect prices for domestic sales and export sales so
 there would be no reason to adjust only the home market
 prices.” Husteel, 426 F. Supp. 3d at 1388. By contrast, “[i]f
 the PMS was of a kind that only affected domestic sales,
 then it would be one which prevented ‘a proper comparison
 with the export price or constructed export price’ and Com-
 merce would move to either third country sales or con-
 structed value.” Id. at 1388–89.
Case: 21-1748     Document: 70      Page: 18    Filed: 12/10/2021




 18                              HYUNDAI STEEL COMPANY      v. US



 view, that provision is “the key mechanism by which any
 departure from a respondent’s normal records and any ad-
 justment[s] to [cost of production] are made.” Appellant’s
 Reply Br. 22–23.
     Section 1677b(f)(1)(A) states that costs “shall normally
 be calculated based on the records of the exporter . . . if such
 records are kept in accordance with the generally accepted
 accounting principles of the exporting country and reason-
 ably reflect the costs associated with the production and
 sale of the merchandise.” 19 U.S.C. § 1677b(f)(1)(A). That
 language authorizes Commerce to make adjustments to re-
 ported costs when accounting practices or other circum-
 stances do not accurately reflect the actual costs incurred
 by the exporter.         Welspun suggests that section
 1677b(f)(1)(A) extends Commerce’s authority to adjust an
 exporter’s costs to cases in which a reported cost accurately
 reflects what the exporter has paid, but in which the cost
 was suppressed by a PMS or other factor.
     Commerce did not rely on section 1677b(f)(1)(A) in its
 final determination; it instead relied solely on the TPEA
 amendments for its authority to adjust the respondents’
 costs of production due to a PMS when conducting the
 sales-below-cost test. Nor did Welspun (or any other de-
 fendant before the Trade Court) rely on that section in sup-
 port of Commerce’s adjustments in its final determination.
 And the Trade Court did not address the section
 1677b(f)(1)(A) argument that Welspun has now raised.
 Welspun has therefore not preserved that argument for ap-
 pellate review. See Corus Staal BV v. United States, 502
 F.3d 1370, 1378 n.4 (Fed. Cir. 2007); Novosteel SA v. United
 States, 284 F.3d 1261, 1274 (Fed. Cir. 2002). Moreover, un-
 der well-settled principles of administrative law, Com-
 merce’s failure to base its ruling in whole or in part on
 section 1677b(f)(1)(A) means that section 1677b(f) is not
 available as an alternative ground for upholding Com-
 merce’s final determination. See SEC v. Chenery Corp.,
 332 U.S. 194, 196 (1947); Changzhou Wujin Fine Chem.
Case: 21-1748    Document: 70     Page: 19   Filed: 12/10/2021




 HYUNDAI STEEL COMPANY   v. US                            19



 Factory Co. v. United States, 701 F.3d 1367, 1379 (Fed. Cir.
 2012); Thai I-Mei Frozen Foods Co. v. United States, 616
 F.3d 1300, 1307 (Fed. Cir. 2010) (“[W]e review only the ba-
 ses on which Commerce made its determination.”). We
 therefore do not address Welspun’s section 1677b(f)(1)(A)
 argument in this case.
                             IV
     Welspun also appeals the Trade Court’s holding that
 Commerce’s finding that a PMS existed was unsupported
 by substantial evidence. Because it was impermissible for
 Commerce to adjust Hyundai’s and SeAH’s costs of produc-
 tion to account for a PMS, we need not reach the question
 whether Commerce’s PMS finding was supported by sub-
 stantial evidence. Accordingly, we uphold the judgment of
 the Trade Court with respect to both Hyundai and SeAH.
                        AFFIRMED